                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiffs,                                     8:15CR33

        vs.
                                                                        ORDER
ASHLEY O'FLAHERTY,

                       Defendant.


     Defendant Ashley O’Flaherty appeared before the court on January 29, 2019, on a Petition for
Warrant or Summons for Offender Under Supervision [134]. Defendant was represented by Federal
Public Defender, Karen M. Shanahan, and the United States was represented by Assistant U.S.
Attorney, Thomas J. Kangior. Defendant waived her right to a probable cause hearing on the Petition
pursuant to Fed. R. Crim. P. 32.1(b)(1)(A). The government moved for detention, and a detention
hearing was held. The government’s motion for detention is denied and Defendant shall be released
on the current terms and conditions of supervision upon completion of a Consent to Modify
Conditions of Supervision.
     The undersigned magistrate judge does find that the petition alleges probable cause and that
Defendant should be held to answer for a final dispositional hearing before Senior Judge Smith
Camp.
     IT IS ORDERED:
     1.        A final dispositional hearing will be held before Senior Judge Smith Camp in
Courtroom No. 2, Third Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha,
Nebraska, on March 21, 2019, at 9:00 a.m. Defendant must be present in person.
     2.        Defendant is released on the current and modified terms and conditions of
supervision.


        Dated this 30th day of January, 2019.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
